Citation Nr: 0602822	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich	




INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record shows that a bilateral 
hearing impairment and tinnitus were not identified during 
service and that the sensorineural component of the currently 
diagnosed hearing loss did not manifest to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service; there is no competent 
medical evidence of record that otherwise links bilateral 
hearing loss as defined by 38 C.F.R. §3.385 and shown on VA 
examination to the veteran's service, or that the currently 
diagnosed bilateral sensorineural hearing loss is related to 
an incident of the veteran's service.  There is also no 
medical evidence that shows the veteran has complained of, or 
has been diagnosed with, tinnitus.  


CONCLUSION OF LAW
1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303. 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated July 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.      

The Board acknowledges that the July 2003 notice contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103, 127 
(2005). 

The RO requested from the veteran his DD Form 214, military 
medical records in his possession, location and dates of 
treatment for either of the claimed conditions at a VA 
Medical Center, and records of treatment of any of the 
claimed conditions by private doctors.  In its 
correspondence, the RO informed the veteran of what the 
requested evidence must show to support his claim.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Mayfield, 19 
Vet. App. at 127.    

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision and June 2004 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, notification of the reasons for the decision, and a 
summary of the evidence used to reach the decision.  The June 
2004 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  Regarding the timing 
of the notice, the rating decision from AOJ was September 
2003, which was after the RO notice dated July 2003.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to the VA's duty to assist, the Board notes that 
the RO obtained the veteran's service medical records, 
including records of treatment the veteran received at 
Blytheville Air Force Base.  The RO has also afforded the 
veteran VA examinations in February and March 2004, and 
obtained a medical opinion on the etiology of any hearing 
loss and tinnitus found on examination.  The RO also obtained 
private medical records at the veteran's request.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

Evidence

The service medical records show that the veteran's first 
examination was conducted in February 1966.  Records show 
hearing acuity of 15/15 on whispered voice testing in both 
ears.  The audiogram showed no hearing loss as defined in 38 
C.F.R. § 3.385.  The service medical records also show that 
in May 1968 the veteran was cleared for flight duty and that 
there had been no significant interval medical or surgical 
history since his last annual physical exam.  In November 
1969 the veteran was taken off of flight duty after a 
physical exam discovered blood behind the ears.  The veteran 
had complained of ear pain that persisted after flying 
several days earlier.  This condition lasted until December 
1969 according to medical records.  The DD 214 Form shows 
that the veteran's military occupational specialty (MOS) was 
that of an Aircraft Mechanic.    

The veteran claims that he had no hearing test upon discharge 
from service, but his medical records indicate his hearing 
was tested in a separation examination conducted in November 
1969.  The audiogram did not show a section 3.385 hearing 
loss.  Another audiogram dated in December 1969 also showed 
no section 3.385 hearing loss.  Lastly, the service medical 
records note no complaint of tinnitus.  

In both the veteran's VA Form 21-526 - Veteran's Application 
for Compensation Benefits - filed in April 2003, and the 
Substantive Appeal filed in June 2004, he contended that he 
was entitled to service connection for bilateral hearing loss 
and tinnitus because he sustained acoustic trauma as a result 
of being a Crew Chief in charge of Tanker Flight Worthiness.  
In the veteran's VA Form 21-4138 - Statement in Support of 
Claim - the veteran indicated that his ears filled up with 
blood during service causing him to be temporarily removed 
from the flight line.  The veteran further indicated that his 
sensorineural hearing loss has worsened over the years and 
has required him to quit his job.   

Private treatment reports dated December 1991 show the 
veteran was found to have a meningioma on the right side.  
The treating physician, Dr. B.T., an otolaryngologist, first 
thought the veteran had an acoustic neuroma, but at the time 
of surgery discovered it was a right meningioma.  The 
physician performed a right posterolateral craniotomy with 
subtotal removal of meningioma.  Dr. T. attributes the 
veteran's hearing loss in the right ear to the meningioma.  
The records provided by Dr. D.L.M., internist, reflect that 
the veteran has severe hearing impairment from the meningioma 
affecting the acoustic right nerve, and also has progressive 
Meniere's in the left ear leaving him with only 40% hearing 
in that ear.   

There were two VA February 2004 examinations.  An audiologist 
conducted the first exam.  The veteran reported that he had 
bilateral hearing loss since service, where he was exposed to 
aircraft engine noise as a crew chief.  He denied post-
military noise exposure.  He also reported a right ear 
acoustic neuroma which was removed in 1991, resulting in 
total hearing loss for that ear.  He also denied the presence 
of tinnitus.  On the authorized audiological evaluation in 
February 2004 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
120
120
120
120
120
LEFT
60
60
60
70
75

Speech recognition scores (using Maryland CNC word lists) 
were 0% for the right ear and 60% for the left.  The 
audiologist diagnosed the veteran with profound sensorineural 
hearing loss for the right ear and severe sensorineural 
hearing loss for the left ear.  The audiologist rendered the 
opinion that it is as likely as not that the hearing loss 
resulted from post-military ear pathology.  The audiologist 
based this opinion on the audiometric configuration and the 
veteran's report that he had a history of right ear acoustic 
neuroma.  The audiologist rendered the decision without 
reviewing the claims folder because it was not available.

In the second February 2004 VA exam, performed by a 
physician, the VA examiner noted an impression of decreased 
auditory function.  The veteran denied that he experienced 
tinnitus and vertigo.  The VA examiner opined that the 
patient's diminished auditory acuity was at least as likely 
as not to be associated with acoustic trauma connected to 
service.  The VA examiner also arrived at this conclusion 
without the benefit of the claims folder.  

The physician who conducted the exam in February 2004 also 
conducted an exam in March 2004, this time after having 
reviewed the claims file.  The VA examiner noted that the 
veteran's separation exam showed normal hearing.  After 
reviewing the recent audiological evaluation and the claims 
file, the VA examiner changed his opinion and concluded that 
it was not at least as likely as not that the veteran's 
hearing loss was connected to his military service.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 
C.F.R. § 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Analysis

The medical evidence of record shows that the veteran is 
currently diagnosed with profound sensorineural hearing loss 
for the right ear and severe sensorineural hearing loss for 
the left ear.  The medical evidence further shows that the 
severity of hearing loss in the right and left ears meets the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2005).  There is no medical 
evidence of record, however, that shows the veteran has 
complained of or been diagnosed with tinnitus.  Thus, a 
current disability manifested by hearing loss, but not 
tinnitus is shown by the evidence.  38 C.F.R. § 3.303 (2005).

The veteran claims that he had no hearing test upon discharge 
from service, but his medical records indicate his hearing 
was tested in a separation exam conducted in November 1969.  
Although the results of this exam indicate a small amount of 
hearing loss compared with a previous exam dated February 
1966, the amount of loss was not significant enough to be 
deemed a disability under the regulations.  38 C.F.R. § 3.385 
(2005).  The service medical records also note no complaint 
of tinnitus while the veteran was in service.  Further, the 
records do not reflect that the veteran's sensorineural 
hearing loss became manifest to a degree of 10 percent or 
more within a year of the date of separation of his service.  
Thus, the evidence fails to show that a bilateral hearing 
impairment and tinnitus were identified during service or 
that the sensorineural component of the diagnosed hearing 
loss manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  The 
veteran, therefore, must submit competent medical evidence 
that the current disability is causally related to service in 
order to establish service connection.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).
         
The Board recognizes that the veteran complained of ear pain 
requiring him to be taken off of flight duty during service, 
but there is no competent medical evidence of record linking 
his current disability to that event.  38 C.F.R. § 3.303 
(2005).  To the contrary, the competent medical evidence 
attributes his hearing loss to circumstances unrelated to his 
service.  The audiologist concluded in February 2004 that the 
audiometric configuration and history of right ear acoustic 
neuroma was not consistent with acoustic trauma and 
therefore, it was as likely as not that the hearing loss 
resulted in post-military ear pathology.  The Board 
acknowledges that this opinion is of little probative value, 
however, because the claims file was not available and the 
audiologist based her opinion on the veteran's assertion that 
he had an acoustic neuroma and not a meningioma.  

More probative is the opinion of the March 2004 examiner that 
the veteran's hearing loss was not at least as likely as not 
due to the service related acoustic trauma.  That same 
examiner previously concluded that the veteran's hearing loss 
was at least as likely as not due to the service related 
acoustic trauma, but the examiner arrived at that earlier 
opinion without the benefit of the claims file.  Finally, 
competent medical evidence in the form of opinions from the 
veteran's private physicians also attribute his hearing loss 
to his meningioma and Meniere's disease and not acoustic 
trauma.  

The veteran has also submitted lay evidence in the form of 
his own testimony that he was exposed to loud noise while in 
service and remembered being treated for having blood behind 
his ears after a flight.  The veteran's military occupation 
of Aircraft Mechanic is consistent with this testimony, but 
this testimony is not determinative of the issue.  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required.  Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995).  Because the veteran 
is not a medical expert, his assertions of a relationship 
between the claimed disorders and his service cannot 
constitute competent evidence of such a relationship.  The 
decision must rest on the competent medical evidence 
submitted by the medical providers on behalf of the veteran.  
Accordingly, service connection for bilateral hearing loss is 
not warranted.

Regarding the veteran's claim for tinnitus, there is no 
evidence of record that the veteran has complained of or been 
diagnosed with the disease, thus it cannot be connected to 
service. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


